     Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 1 of 27 PAGEID #: 505




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

PRETERM-CLEVELAND, INC., et al.,                     :
                                                     :
                Plaintiffs,                          :       Case No. 1:19-cv-00360
v.                                                   :
                                                     :
DAVID YOST, et al.,                                  :       Judge Barrett
                                                     :
                Defendants.                          :

 MOTION FOR AND BRIEF IN SUPPORT OF TEMPORARY RESTRAINING ORDER
                 AND/OR PRELIMINARY INJUNCTION

         Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Preterm-Cleveland (“Preterm”),

Planned Parenthood Southwest Ohio Region (“PPSWO”), Sharon Liner, M.D., Planned

Parenthood of Greater Ohio (“PPGOH”), Women’s Med Group Professional Corporation

(“WMGPC”), and Northeast Ohio Women’s Center (“NEOWC”) (“Plaintiffs”) move for a

temporary restraining order, followed by a preliminary injunction, to enjoin Defendants from

enforcing the Ohio Department of Health (“ODH”) Director’s Order for the Management of Non-

essential Surgeries and Procedures Throughout Ohio (“Director’s Order”) (attached as Ex. B to

Proposed Suppl. Complaint (“Suppl. Compl.”)) in a way that would ban surgical abortion.1

         As the American College of Obstetricians and Gynecologists (“ACOG”) has recognized,

abortion care is essential because it cannot be delayed without risking the health and safety of the

patient.2 Accordingly, Plaintiffs’ provision of this care is entirely consistent with the Director’s




         ODH, RE: Director’s Order for the Management of Non-essential Surgeries and
         1

Procedures throughout Ohio (Mar. 17, 2020), https://tinyurl.com/woxkyhw.
       2
         ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar.
18,    2020),    https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 2 of 27 PAGEID #: 506




Order, under which a “non-essential” surgery or procedure is a “procedure that can be delayed

without undue risk to the current or future health of a patient.” Director’s Order at 4. Consistent

with the plain language of this Order, Plaintiffs—like all healthcare providers—are doing their

part to reduce the spread of COVID-19 and preserve personal protective equipment (“PPE”), such

as gloves and masks, by stopping all non-essential procedures and reducing the use of PPE as much

as possible during surgical abortions and other essential medical procedures that they continue to

provide.

       Despite Plaintiffs’ compliance with the Order and in response to unidentified

complainants,3 on March 20 and 21, 2020, Attorney General Dave Yost sent letters to PPSWO,

Preterm, and Women’s Med Center Dayton (“WMCD”) (a licensed ambulatory surgical facility

(“ASF”) owned by WMGPC) ordering the clinics “to immediately stop performing non-essential

and elective surgical abortions” or ODH “will take all appropriate measures.” Declaration of

Sharon Liner, M.D. (“Liner Decl.”), Ex. F; Declaration of Chrisse France (“France Decl.”), Ex. B;

Declaration of W.M. Haskell, M.D. (“Haskell Decl.”), Ex. B. At a press conference on March 26,

ODH Director Dr. Amy Acton said that ODH had “listened to the AG” and began to investigate

“violations [of the Order] across the state,” including at abortion clinics.4 At that same press

conference, Governor Mike DeWine identified only life-saving abortions as falling within the




       3
          Though ODH would not tell Plaintiffs the source of the complaints, evidence suggest they
came from anti-abortion activists. Liner Decl. ¶ 17; France Decl. ¶ 17; Haskell Decl. ¶ 20.
        4
           Gov. Mike DeWine Corona Virus Update March 26, 2020, available at
https://www.ideastream.org/gov-mike-dewine-coronavirus-update-march-26-2020.


                                                2
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 3 of 27 PAGEID #: 507




Order’s parameters.5 That same day, the Attorney General again threatened “quick enforcement

action” against clinics that continue to provide surgical abortion care.6

       On March 26 and 27, ODH sent inspectors to Preterm, WMCD, and PPSWO to investigate

those clinics’ compliance with the Director’s Order. Liner Decl. ¶ 17; France Decl. ¶ 14; Haskell

Decl. ¶¶ 20, 23. After two days of inspections, the inspectors left without telling the facilities

whether they had found violations of the Director’s Order or any other regulation—a distinct break

with established ODH practice and procedure—and instead said their superiors would make that

determination at an unspecified later date. Liner Decl. ¶ 20; France Decl. ¶ 20; Haskell Decl. ¶ 23.

       Plaintiffs need urgent relief from this Court. Without any clear guidance from the ODH

and in light of the statements of the Director, Governor, and Attorney General and the actions of

ODH, Plaintiffs and their physicians credibly fear being immediately shut down and prosecuted if

they continue to provide surgical abortions.7 Liner Decl. ¶ 41; France Decl. ¶ 22; Haskell Decl. ¶

24; Declaration of Adarsh Krishen (“Krishen Decl.”) Decl. ¶ 20; Declaration of David Burkons,

M.D. (“Burkons Decl.”) ¶ 20. In the absence of an injunction, the enforcement of the Director’s

Order to ban surgical abortion—the only abortion method available for all patients who are over

10 weeks pregnant and the only method available to some patients at any point in pregnancy,

Plaintiffs’ patients would be denied their right to access safe and legal previability abortion, in




       5
          Id. The Governor did not say if he believed surgical abortion would be allowed under
other circumstance such as if continued pregnancy posed serious but not life-threatening risks to a
patient’s health.
        6
          Attorney General Yost press release March 26, 2020, Liner Decl. Ex. G (General Yost is
“the prosecutor” and ODH is the “police officer” and his office “stands ready to play our role and
pursue legal action on behalf of [ODH].”).
        7
          Although only PPSWO, WMCD, and Preterm have received letters and been inspected
at this time, PPGOH and NEOWC are also subject to the Director’s Order, adopted policies
identical to the ones in place at the clinics that received letters, and intend to perform surgical
abortions in compliance with the Order, thus PPGOH and NEOWC also need relief.


                                                 3
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 4 of 27 PAGEID #: 508




violation of nearly five decades of Supreme Court precedent that categorically prohibits states

from banning abortion before viability, and is, therefore, unconstitutional. Some of these patients

will be forced to carry pregnancies to term against their will and at risk to their health amidst a

health system overburdened by responding to COVID-19. Accordingly, Plaintiffs seek to restrain

and preliminarily enjoin Defendants their officers, agents, servants, employees, and attorneys, and

any persons in active concert or participation with them from enforcing or complying with any

interpretation of the Director’s Order that would prohibit surgical abortion procedures.

                                    STATEMENT OF FACTS

           A. Director’s Order

       In March 2020, the United States and Ohio both declared a state of emergency related to

the COVID-19 pandemic. See Director’s Order at 3; Ohio Exec. Order 2020-01D;8 Proclamation

No. 9994, 85 Fed. Reg. 15,337, 2020 WL 1272563 (Mar. 13, 2020). The virus has reached every

State in the country, including approximately 1653 confirmed cases in Ohio and 29 deaths as of

the time of filing.9 Federal and state officials and medical professionals expect a surge of infections

in the coming months that will test the limits of the health care system,10 which is already facing a

shortage of PPE, particularly N95 masks.11




       8
          Available at https://tinyurl.com/ud789de.
       9
          CDC, Cases in U.S. (last updated Mar. 20, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/cases-updates/cases-in-us.html;                        ODH,                     COVID-19,
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/ (last visited Mar. 30, 2020).
        10
           Interim Guidance for Healthcare Facilities: Preparing for Community Transmission of
COVID-19 in the United States, CDC (last updated Feb. 29, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/guidance-hcf.html.
        11
           Andrew Jacobs, Matt Richtel & Mike Baker, ‘At War With No Ammo’: Doctors Say
Shortage      of   Protective      Gear    Is   Dire,   N.Y.       Times   (Mar.    19,   2020),
https://www.nytimes.com/2020/03/19/health/coronavirus-masks-shortage.html.


                                                  4
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 5 of 27 PAGEID #: 509




        In light of this new reality, on March 17, 2020, Director Acton issued an order barring all

“non-essential surgeries and procedures” beginning at 5 p.m. on March 18, 2020. Director’s Order

at 4.12 The Order states that its purpose is to “preserv[e] personal protective equipment (PPE) and

critical hospital capacity and resources within Ohio.” Id. Although the Order does not define PPE,

Plaintiffs understand that term to refer, for example, to surgical masks, gloves, protective eyewear,

gowns, and shoe covers, which are commonly used in surgical procedures, including surgical

abortions. Liner Decl. ¶ 6; France Decl. ¶ 8; Krishen Decl. ¶ 10; Haskell Decl. ¶ 10; Burkons Decl.

¶ 10.

        The Director’s Order defines a “non-essential surgery” as “a procedure that can be delayed

without undue risk to the current or future health of a patient,” and lists “[e]xamples of criteria to

consider,” including whether there is a “threat to the patient’s life if surgery or [the] procedure is

not performed,” a “[t]hreat of permanent dysfunction of an extremity or organ system,” a “risk of

metastasis or progression of staging,” or a “risk of rapidly worsening to severe symptoms (time

sensitive).” Director’s Order at 4.

        The Director’s Order remains in effect until the state of emergency declared by the Ohio

governor no longer exists or ODH rescinds or modifies the order. Id. Federal officials and medical

professionals expect the pandemic to last for a year or eighteen months. 13 The current shortage of

PPE is expected to continue for the next three or four months.14 The Order requires that “[e]ach




        12
           The Director’s Order cites as its authority section 3701.13, which allows ODH to “make
special or standing orders or rules for preventing the spread of contagious or infectious diseases.”
Ohio. Rev. Code § 3701.13.
        13
           Denise Grady, Not His First Epidemic: Dr. Anthony Fauci Sticks to the Facts, N.Y.
Times (Mar. 8, 2020), https://www.nytimes.com/2020/03/08/health/fauci-coronavirus.html.
        14
           Ctrs. for Disease Control & Prevention, Healthcare Supply of Personal Protective
Equipment (last updated Mar. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/
healthcare-supply-ppe.html.


                                                  5
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 6 of 27 PAGEID #: 510




hospital and outpatient surgery or procedure provider shall establish an internal governance

structure to ensure” compliance with the Order, permitting individual medical institutions to use

their medical judgment whether a particular procedure is essential. Director’s Order at 4.15 If a

facility or physician fails to comply, ODH may petition for injunctive or other relief (Ohio Rev.

Code § 3701.57), revoke the facility’s ASF license (Ohio Rev. Code § 3702.32(D)), refer for

criminal prosecution (Ohio Rev. Code §§ 3701.352 and 3701.99), and/or refer to the State Medical

Board for discipline (Ohio Rev. Code § 4731.22(B)(12)).

            B. Abortion in Ohio

       According to the latest data from ODH, 55.7% of Ohio abortions in 2018 occurred before

nine weeks gestational age, while 44.3% occurred at or after nine weeks.16 More than 56% of

abortions in the state were surgical abortions.17

       Clinical abortions are typically performed using one of two methods: medication abortion

or surgical abortion. Liner Decl. ¶ 22. Both methods are equally effective in terminating a

pregnancy. Id. Complications from both medication and surgical abortion are rare, and when they

occur, they can usually be managed in an outpatient clinic setting, either at the time of the abortion

or in a follow-up visit. Id. Major complications—defined as complications requiring hospital

admission, surgery, or blood transfusion—occur in less than one-quarter of one percent (0.23%)

of all abortion cases: in 0.31% of medication abortion cases, in 0.16% of first-trimester surgical




       15
            Ohio State Postponing Elective Surgeries, Procedures, Beginning March 19, Ohio State
News (March 17, 2020), available at https://news.osu.edu/ohio-state-postponing-elective-
surgeries-procedures-beginning-march-19/
         16
             John Paulson & Donna L. Smith, ODH, Induced Abortions in Ohio 24 (2019),
https://tinyurl.com/ufxuqpw.
         17
            Id. at 23.


                                                    6
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 7 of 27 PAGEID #: 511




abortion cases, and in 0.41% of surgical cases in the second trimester or later. Id. Abortion-related

emergency room visits constitute just 0.01% of all emergency room visits in the United States. Id.

       Medication abortion involves a combination of two pills: mifepristone and misoprostol. Id.

at ¶ 23. The patient takes the first medication in the health center and then, typically twenty-four

to forty-eight hours later, takes the second medication at a location of their choosing, most often

at their home, after which they expel the contents of the pregnancy in a manner similar to a

miscarriage. Id. Surgical abortion is not what is commonly understood to be “surgery”; it involves

no incision. Id. at ¶ 26. Rather, surgical instruments and/or gentle suction are used to safely empty

the contents of the uterus. Id. For some patients, medication abortion is contraindicated or other

factors counsel in favor of a surgical abortion. Id. at ¶ 27. For example, patients may be allergic

to the medications or have other medical conditions that makes surgical abortion more appropriate.

Id. Consistent with Ohio law, Plaintiffs provide medication abortion up to ten weeks (through

seventy days) after the patient’s last menstrual period (“LMP”) and surgical abortion up to fifteen

weeks and six days, nineteen weeks and six days, or twenty-one weeks and six days LMP.18 France

Decl. ¶ 5; Liner Decl. ¶ 24; Krishen Decl. ¶ 6; Haskell Decl. ¶ 7; Burkons Decl. ¶ 6.

       Surgical abortion requires minimal use of PPE. Liner Decl. ¶ 7. In a typical procedure,

clinicians use gloves, a surgical mask, protective eyewear, disposable and/or washable gowns, and

hair and shoe covers. Id. France Decl. ¶ 8; Krishen Decl. ¶ 10; Haskell Decl. ¶ 10; Burkons Decl.




       18
           Although medication abortion is safe and effective through eleven weeks LMP, Ohio
law restricts this method to the regimen listed on federally approved label, which is ten weeks
LMP. Ohio Rev. Code § 2919.123; see FDA, Mifeprex (mifepristone) Information (last updated
Feb. 5, 2018), https://www.fda.gov/drugs/postmarket-drug-safety-information-patients-and-
providers/mifeprex-mifepristone-information. Ohio law prohibits abortions after twenty weeks
“post-fertilization age,” which is twenty-two weeks LMP. Ohio Rev. Code § 2919.201; see Liner
Decl. ¶ 31 n.9.


                                                 7
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 8 of 27 PAGEID #: 512




¶ 10.19 The masks that Plaintiffs use for abortions are not N95 masks, the PPE that appears to be

in shortest supply in battling the COVID-19 pandemic in Ohio and around the country. 20 Liner

Decl. ¶ 35; France Decl. ¶ 8; Krishen Decl. ¶ 11; Haskell Decl. ¶ 10; Burkons Decl. ¶ 11. During

the COVID-19 crisis, Plaintiffs have taken additional steps to conserve PPE whenever appropriate

and consistent with CDC guidance.21 Even before ODH’s Order, Plaintiffs were limiting the

already small number of individuals present during a surgical abortion and postponing other non-

essential visits that may require PPE. Liner Decl. ¶ 38; France Decl. ¶¶ 8, 11, 12; Krishen Decl. ¶¶

13–14; Haskell Decl. ¶¶ 13–14; Burkons Decl. ¶ 13–14. Further, when a patient is eligible for both

surgical and medication abortion, patients are provided a medication abortion, unless surgical

abortion is the more appropriate method. Liner Decl. ¶ 16; France Decl. ¶ 15 Krishen Decl. ¶ 17;

Haskell Decl. ¶ 18; Burkons Decl. ¶ 17. Medication abortion uses less PPE than surgical abortion

as the process of handing patients a pill requires no PPE at all. Liner Decl. ¶ 7.

       Individuals seek abortion for a multitude of personal and complex reasons; all of which

might be compounded by the current pandemic. By way of example, some patients have abortions

because they conclude that it is not the right time to become a parent or have additional children,

they desire to pursue their education or career, or they lack the financial resources or level of

partner or familial support or stability they would want before having a child or additional children.

Liner Decl. ¶ 30. Other patients seek abortions because existing medical conditions put them at




       19
          Gloves are needed for any ultrasound, laboratory exam, and cleaning. France Decl. ¶ 9;
Liner Decl. ¶ 7; Krishen Decl. ¶ 10; Haskell Decl. ¶ 11; Burkons Decl. ¶ 10. Plaintiffs that provide
care for patients for whom there is a concern for COVID19 or other respiratory disease provide
masks to those patients in accordance with CDC guidance. Liner Decl. ¶ 7; Krishen Decl. ¶ 10.
       21
          Interim Guidance for Healthcare Facilities: Preparing for Community Transmission of
COVID-19 in the United States, CDC (last updated Feb. 29, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/guidance-hcf.html.


                                                  8
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 9 of 27 PAGEID #: 513




greater than average risk of medical complications. Id. Indeed, while much is unknown about

COVID-19, including whether it can pass to the pregnancy or complicate pregnancy, some

pregnant patients may be exposed to additional health risks from the disease. ACOG has warned

that “pregnant women are known to be at greater risk of severe morbidity and mortality from other

respiratory infections such as influenza and SARS-CoV. As such, pregnant women should be

considered an at-risk population for COVID-19.”22

       The window during which a patient can obtain in abortion in Ohio is limited. Pregnancy is

usually approximately forty weeks in duration, Liner Decl. ¶ 31, and Ohio prohibits abortion after

twenty-two weeks LMP, Ohio Rev. Code § 2919.201. Although abortion is a very safe medical

procedure, the health risks associated with it increase as pregnancy progresses. Liner Decl. ¶ 32.23

As ACOG and other well-respected medical professional organizations have observed, abortion

“is an essential component of comprehensive health care” and “a time-sensitive service for which

a delay of several weeks, or in some cases days, may increase the risks [to patients] or potentially

make it completely inaccessible.”24 For these reasons, abortion is not “a procedure that can be

delayed without undue risk to the current or future health of a patient.” Liner Decl. ¶ 11 (quoting

Director’s Order at 4). Indeed, delay increases the “risk of rapidly worsening to severe symptoms,”

making the procedure “time sensitive.” Id. (quoting Director’s Order at 4).




       22
           ACOG, Practice Advisory - Novel Coronavirus 2019 (COVID-19) (last updated Mar. 13,
2020),         https://www.acog.org/clinical/clinical-guidance/practice-advisory/articles/2020/03/
novel-coronavirus-2019; see also Ctrs. for Disease Control & Prevention, Information for
Healthcare Providers: COVID-19 and Pregnant Women (last updated Mar. 16, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/pregnant-women-faq.html.
        23
           Nat’l Acads. of Scis. Eng’g & Med., The Safety & Quality of Abortion Care in the United
States 77–78, 162–63 (2018).
        24
           ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar.
18,     2020),    https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.


                                                 9
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 10 of 27 PAGEID #: 514




       Patients generally seek abortion as soon as they are able, but many face logistical obstacles

that can delay access to abortion care. Liner Decl. ¶ 33. Patients need to schedule an appointment,

gather the resources to pay for the abortion and related costs,25 and arrange transportation to a

clinic, time off of work, and possibly childcare during appointments. Id. Ohio legal restrictions

further increase burdens on patients trying to obtain care by mandating that all patients make two

in-person trips at least twenty-four hours apart to a health center in order to obtain abortion care

and requiring minor patients to obtain written consent from a parent or a judicial order before they

can receive care. Ohio Rev. Code §§ 2317.56, 2919.121; cf. Preterm-Cleveland v. Yost, 394 F.

Supp. 3d 796, 799–800 (S.D. Ohio 2019) (Barrett, J.) (finding host of “logistical obstacles to

obtaining abortion care”). During the COVID-19 pandemic, patients must navigate these barriers

against the backdrop of job insecurity, minimal public transit availability, and limited childcare

assistance due to mandatory social distancing and shelter in place orders.26 Indeed, jobless claims




       25
           Ohio prohibits public insurance, including Medicaid, and insurance purchased on the
state health exchange from covering abortion services except in the very limited circumstances
where a patient’s life is at risk, or where the pregnancy is a result of rape or incest that has been
reported to law enforcement. Ohio Rev. Code §§ 9.04, 3901.87; Ohio Admin. Code § 5160-17-01.
        26
              ODH,       Director’s      Stay    At    Home       Order      (Mar.     22,     2020),
https://coronavirus.ohio.gov/static/DirectorsOrderStayAtHome.pdf; ODH, Governor DeWine
Announces School Closures (Mar. 12, 2020), https://coronavirus.ohio.gov/wps/portal/gov/covid-
19/home/news-releases-news-you-can-use/governor-dewine-announces-school-closures; ODH,
Governor DeWine Orders Ohio Bars & Restaurants to Close (Mar. 15, 2020),
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/home/news-releases-news-you-can-
use/governor-dewine-orders-ohio-bars-restaurants-to-close; ODH, Governor DeWine Announces
Additional        Temporary            Business       Closures         (Mar.        18,        2020),
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/home/news-releases-news-you-can-
use/governor-dewine-announces-additional-temporary-business-closures; Ohio Exec. Order
2020-04D; see also White House, The President’s Coronavirus Guidelines for America (Mar. 16,
2020),           https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf; Rebecca Shabad, Fauci Predicts Americans Will Likely Need to
Stay Home for at Least Several More Weeks, NBC News (Mar. 20, 2020)
https://www.nbcnews.com/politics/donald-trump/fauci-predicts-americans-will-likely-need-stay-
home-least-several-n1164701.


                                                 10
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 11 of 27 PAGEID #: 515




are soaring due to the virus.27 All of these factors can result in delay in obtaining care which, in

turn, results in higher financial and emotional costs to the patient.

             C. Plaintiffs’ Implementation of the Director’s Order

        Plaintiffs promptly adopted policies to comply with the Director’s Order.28 Liner Decl. ¶

8; France Decl. ¶ 13; Krishen Decl. ¶ 15; Haskell Decl. ¶ 15; Burkons Decl. ¶ 15. Each policy

forbids the performance of “non-essential surgeries and procedures that utilize PPE” until the end

of Ohio’s declared emergency or the Director’s Order is modified or rescinded. Liner Decl. ¶ 8

France Decl., Ex. C; Krishen Decl., Ex. B; Haskell Decl., Ex. C; Burkons Decl., Ex. B. In

accordance with the determination of the governing body for each abortion facility, each Plaintiff

determined that “surgical abortion constitutes an essential surgery and may continue to be provided

under the terms of the [Director’s] Order,” because “a delay in a surgical abortion will negatively

affect patient health and safety.” Liner Decl. ¶ 11 France Decl., Ex. C; Krishen Decl., Ex. B;

Haskell Decl., Ex. C; Burkons Decl., Ex. B. Each pointed to the plain terms of the Director’s Order,

which states that “a surgery is essential if it cannot ‘be delayed without undue risk to the current

or future health of a patient’ and includes, as examples of criteria to consider, the risk to the patient

of rapidly worsening to severe symptoms that make the surgery time sensitive, as well as a

progression of staging.” Liner Decl. ¶ 9; France Decl., Ex. C; Krishen Decl., Ex. B; Haskell Decl.,

Ex. C; Burkons Decl., Ex. B. Plaintiffs’ policies recognize that because “[p]regnancy has a

duration of approximately forty weeks [LMP] and abortions are banned in Ohio beginning at 22




        27
          Scott Noll, As Ohio Unemployment Soars, Some People Are Missing Out on Benefits,
News 5 Cleveland (Mar. 19, 2020), https://www.news5cleveland.com/news/local-news/as-ohio-
unemployment-soars-some-people-are-missing-out-on-benefits.
       28
          Plaintiff Dr. Liner did not adopt such a policy because she is an individual (and not a
hospital or ASF); however, as medical director of Plaintiff PPSWO, she was responsible for
adoption of its implementing policy.


                                                   11
 Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 12 of 27 PAGEID #: 516




weeks LMP, . . . the timeframe for a patient to obtain an abortion is limited,” and that “while

abortion is an extremely safe medical procedure, . . . it cannot be delayed without increasing the

risk to the health of the patient.” Liner Decl. ¶ 10(a); France Decl., Ex. C; Krishen Decl., Ex. B;

Haskell Decl., Ex. C; Burkons Decl., Ex. B. After Preterm, WMCD and PPSWO received letters

from the Attorney General’s office threatening enforcement if they did not comply with the

Director’s Order, and after further communication with the Attorney General’s office, Plaintiffs

amended their policies to reflect that “physicians will determine on a case-by-case basis whether

a surgical abortion or procedure constitutes an essential surgery or procedure that may continue to

be provided under the terms of the Order” and that “physicians shall rely on the Director’s Order”

to make that case-by-case determination. Liner Decl. ¶ 13; France Decl. ¶ 15; Krishen Decl. ¶¶

16–17; Haskell Decl. ¶ 17; Burkons Decl. ¶¶. 16–17. Because Plaintiffs always determine the

appropriate course of care for any patient on a case-by-case basis, this amendment did not result

in any change to Plaintiffs’ provision of care. Liner Decl. ¶ 14; France Decl. ¶ 15; Krishen Decl.

¶¶ 16–17; Haskell Decl. ¶ 17; Burkons Decl. ¶ 16–17.

       Plaintiffs’ determination that abortion is an essential surgery is supported by ACOG, the

American Board of Obstetrics & Gynecology, the American Association of Gynecologic

Laparoscopists, the American Gynecological & Obstetrical Society, the American Society for

Reproductive Medicine, the Society for Academic Specialists in General Obstetrics and

Gynecology, the Society of Family Planning, and the Society for Maternal-Fetal Medicine. These

trusted national medical organizations issued a joint statement on “Abortion Access During the

COVID-19 Outbreak,” which provides that “[t]o the extent that hospital systems or ambulatory

surgical facilities are categorizing procedures that can be delayed during the COVID-19 pandemic,

abortion should not be categorized as such a procedure” because it “is an essential component of




                                                12
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 13 of 27 PAGEID #: 517




comprehensive health care” and “a time-sensitive service for which a delay of several weeks, or

in some cases days, may increase the risks [to patients] or potentially make it completely

inaccessible.”29 Liner Decl. ¶ 10(b) & Ex. D; France Decl., Ex. C; Krishen Decl.,Ex. B; Haskell

Decl., Ex. C; Burkons Decl., Ex. B.

       Plaintiffs also relied on the Ambulatory Surgery Center Association’s “COVID-19:

Guidance for ASCs for Necessary Surgery,” which concurred with the American College of

Surgeons’ recommendation that consideration of whether delay of a surgery during the pandemic

is appropriate must account for risk to the patient of delay, “including the expectation that a delay

of 6–8 weeks or more may be required to emerge from an environment in which COVID-19 is less

prevalent.”30 Liner Decl. ¶ 10(c) & Ex. E; France Decl., Exhibit C; Krishen Decl., Ex. B; Haskell

Decl., Ex. C; Burkons Decl., Ex. B.

       In addition, to complying with the Director’s Order, Plaintiffs are committed to following

all recommendations in an effort to “flatten the curve,” protect patients and staff, and minimize the

use of PPE. Liner Decl. ¶¶ 6, 39; France Decl. ¶ 10; Krishen Decl. ¶ 12; Haskell Decl. ¶ 12;

Burkons Decl. ¶ 12. For example, Plaintiffs have reduced the number of people allowed in their

facilities, as well as in procedure rooms and changed the flow of patients to ensure recommended

social-distancing, and they screen patients and staff for COVID-19 symptoms. Liner Decl. ¶ 39;

France Decl. ¶¶ 11–12; Krishen Decl. ¶¶ 13–14; Haskell Decl. ¶¶ 13–14; Burkons Decl. ¶¶ 13–14.



       29
           ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar.
18,     2020),   https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.
        30
           Ambulatory Surgery Ctr. Ass’n, COVID-19: Guidance for ASCs on Necessary Surgeries
(last                 updated                   Mar.                  19,               2020),
https://www.ascassociation.org/asca/resourcecenter/latestnewsresourcecenter/covid-19/covid-19-
guidance (quoting Am. Coll. of Surgeons, COVID-19: Recommendations for Management of
Elective Surgical Procedures (Mar. 13, 2020), https://www.facs.org/about-acs/covid-
19/information-for-surgeons/elective-surgery).


                                                 13
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 14 of 27 PAGEID #: 518




           D. Banning Surgical Abortion Will Cause Irreparable Harm

       As described above, without any clear guidance from the ODH and in light of the

statements of the Director, Governor, and Attorney General and the actions of ODH, Plaintiffs and

their physicians credibly fear being immediately shut down and prosecuted, see supra pgs. 2–3.

Such enforcement will deprive Plaintiffs’ patients of their constitutional right to terminate

pregnancy and cause them constitutional, physical, and emotional harm, all of which are

irreparable. See Liner Decl. ¶¶ 42, 45. Without access to Plaintiffs’ services, patient care will be

delayed and, in some cases, denied altogether. See Liner Decl. ¶ 46; France Decl. ¶ 22; Krishen

Decl. ¶¶ 20–21; Haskell Decl. ¶ 24; Burkons Decl. ¶¶ 20–21. Moreover, because pregnant patients

will remain users of the healthcare system as long as they are pregnant, banning surgical abortion

will result in minimal, if any, conservation of PPE, Liner Decl. ¶ 37, and may, in fact, result in

increased use of PPE, see infra pg. 20–21. The State has no justification for imposing these harms

on Plaintiffs’ patients, particularly absent an overriding benefit.

                                           ARGUMENT

       Plaintiffs seek a temporary restraining order, and thereafter, a preliminary injunction, to

prevent the Director’s Order from inflicting harm on Plaintiffs’ patients by banning them from

accessing previability abortion in Ohio. In ruling on such a motion, the Court considers four

factors, all of which weigh heavily in Plaintiffs’ favor: “(1) whether the movant has a strong

likelihood of success on the merits; (2) whether the movant would suffer irreparable injury absent

the injunction; (3) whether the injunction would cause a substantial harm to others; and (4) whether

the public interest would be served by the issuance of an injunction.” Am. Civil Liberties Union

Fund of Mich. v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015) (quoting Bays v. City of

Fairborn, 668 F.3d 814, 818–19 (6th Cir. 2012)).




                                                  14
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 15 of 27 PAGEID #: 519




        As discussed below, Plaintiffs are entitled to injunctive relief because enforcing the

Director’s Order to ban abortion directly contravenes decades of binding Supreme Court precedent

holding that a state may not ban abortion before the point of viability, and thus Plaintiffs will

succeed on the merits. Additionally, enforcement of the Director’s Order to ban surgical abortion

will inflict severe and irreparable harm on Plaintiffs’ patients; the balance of hardships weighs

decisively in Plaintiffs’ favor; and the public interest would be served by blocking the enforcement

of the unconstitutional and harmful order with respect to abortions. This Court therefore should

grant injunctive relief.

  I.    PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR SUBSTANTIVE
        DUE PROCESS CLAIM.

        Plaintiffs are certain to succeed on the merits of their claim that applying the Director’s

Order to ban surgical abortion violates Plaintiffs’ patients’ liberty rights under the Fourteenth

Amendment by banning abortion before viability. Nearly five decades ago, the Supreme Court

struck down as unconstitutional a state criminal abortion statute proscribing all abortions except

those performed to save the life of the pregnant person. Roe v. Wade, 410 U.S. 113, 166 (1973).

Specifically, the Supreme Court held that the Due Process Clause of the Fourteenth Amendment

to the U.S. Constitution protects the right to choose abortion, id. at 153–54, and prior to viability,

a state has no interest sufficient to justify a ban on abortion, id. at 163–65. Rather, a state may

proscribe abortion only after viability, and even then, it must allow abortion where necessary to

preserve the life or health of the patient. Id. at 163–64.

        The Supreme Court has repeatedly adhered to this core holding. For example, more than

twenty-five years ago, in Planned Parenthood of Southeastern Pennsylvania v. Casey, the Court

reaffirmed Roe’s “central principle” that “[b]efore viability, the State’s interests are not strong

enough to support a prohibition on abortion.” 505 U.S. 833, 846, 871 (1992); id. at 871 (asserting



                                                  15
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 16 of 27 PAGEID #: 520




that any state interest is “insufficient to justify a ban on abortions prior to viability even when it is

subject to certain exceptions”). Although a plurality in Casey announced an “undue burden”

standard, under which “a provision of law [restricting previability abortion] is invalid[] if its

purpose or effect is to place a substantial obstacle in the path of a woman seeking an abortion,”

505 U.S. at 878 (plurality opinion), it emphasized:

        Our adoption of the undue burden analysis does not disturb the central holding of
        Roe v. Wade, and we reaffirm that holding. Regardless of whether exceptions are
        made for particular circumstances, a State may not prohibit any woman from
        making the ultimate decision to terminate her pregnancy before viability.

Id. at 879; see also id. at 846 (“Roe’s essential holding . . . is a recognition of the right of the

woman to choose to have an abortion before viability.”). Roe’s central principle has been

repeatedly reaffirmed by the Court, including as recently as 2016. Whole Woman’s Health v.

Hellerstedt, 136 S. Ct. 2292 (2016).

        Unsurprisingly, attempts to ban abortion prior to viability have been uniformly rejected by

the courts. See, e.g., MKB Mgmt. Corp. v. Stenehjem, 795 F.3d 768, 772–73 (8th Cir. 2015), cert.

denied, 136 S. Ct. 981 (2016) (ban on abortions after six weeks); Edwards v. Beck, 786 F.3d 1113,

1117–19 (8th Cir. 2015), cert. denied, 136 S. Ct. 895 (2016) (ban on abortions after twelve weeks);

Jackson Women’s Health Org. v. Dobbs, 945 F.3d 265 (5th Cir. 2019) (ban on abortions starting

at fifteen weeks); Isaacson v. Horne, 716 F.3d 1213, 1217, 1231 (9th Cir. 2013), cert. denied, 134

S. Ct. 905 (2014) (ban on abortions starting at twenty weeks); Jane L. v. Bangerter, 102 F.3d 1112,

1117–18 (10th Cir. 1996), cert. denied, 520 U.S. 1274 (1997) (ban on abortions starting at twenty-

two weeks); Sojourner T. v. Edwards, 974 F.2d 27, 29, 31 (5th Cir. 1992), cert denied, 507 U.S.

972 (1993) (ban on all abortions); Guam Soc’y of Obstetricians & Gynecologists v. Ada, 962 F.2d

1366, 1368–69, 1371–72 (9th Cir. 1992), cert. denied, 506 U.S. 1011 (1992) (ban on all abortions);

Bryant v. Woodall, 363 F. Supp. 3d 611, 630–32 (M.D.N.C. 2019) (ban on abortions starting at


                                                   16
 Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 17 of 27 PAGEID #: 521




twenty weeks); EMW Women’s Surgical Ctr., P.S.C. v. Meier, 373 F. Supp. 3d 807 (W.D. Ky.

2019) (ban on a second-trimester abortion method); EMW Women’s Surgical Ctr., P.S.C. v.

Beshear, No. 3:19-CV-178-DJH, 2019 WL 1233575, at *1 (W.D. Ky. Mar. 15, 2019) (ban on

abortions after six weeks); see also Women’s Med. Prof’l Corp. v. Voinovich, 130 F.3d 187, 201

(6th Cir. 1997) (striking down a ban on a second-trimester abortion method because it would

“inhibit[] the vast majority of second trimester abortions” and “would clearly have the effect of

placing a substantial obstacle in the path of a woman seeking a pre-viability abortion”).

       In 2019, several states passed previability abortion bans, and in each place where a ban

restricted access to abortion, courts have blocked it from taking effect. See, e.g., Robinson v.

Marshall, 415 F. Supp. 3d 1053 (M.D. Ala. 2019) (ban on nearly all abortions); SisterSong Women

of Color Reprod. Justice Collective v. Kemp, 410 F. Supp. 3d 1327 (N.D. Ga. 2019) (ban on

abortions after six weeks); Reprod. Health Servs. of Planned Parenthood of St. Louis Region, Inc.

v. Parson, 389 F. Supp. 3d 631 (W.D. Mo. 2019), modified, 408 F. Supp. 3d 1049 (W.D. Mo.

2019) (ban on abortions after various weeks); Little Rock Family Planning Servs. v. Rutledge, 397

F. Supp. 3d 1213 (E.D. Ark. 2019) (ban on abortions after eighteen weeks); Jackson Women’s

Health Org. v. Dobbs, 379 F. Supp. 3d 549 (S.D. Miss. 2019), aff’d, 951 F.3d 246 (5th Cir. 2020)

(ban on abortions after six weeks); Order Granting Stipulated Preliminary Injunction as to State

Defendants, Planned Parenthood Ass’n of Utah v. Miner, No. 2:19-cv-00238 (D. Utah Apr. 18,

2019), ECF No. 34 (ban on abortions after eighteen weeks).

       Indeed, that includes a previous order in this case, where this Court preliminarily enjoined

Ohio’s 2019 ban on abortion after six weeks, see Preterm-Cleveland, 394 F. Supp. 3d at 796, and

follows other cases in which this Court has enjoined recent attempts by the Ohio legislature to ban

previability abortions. Planned Parenthood Sw. Ohio Region v. Yost, 375 F. Supp. 3d 848 (S.D.




                                                17
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 18 of 27 PAGEID #: 522




Ohio 2019) (Barrett, J.) (partially preliminarily enjoining a ban on a second-trimester abortion

method); Preterm-Cleveland v. Himes, 294 F. Supp. 3d 746, 748 (S.D. Ohio 2018) (Black, J.)

(preliminarily enjoining Ohio’s ban on abortion when one of the patient’s reasons is an indication

of Down syndrome, because “a State may not prohibit any woman from making the ultimate

decision to terminate her pregnancy before viability” (quoting Casey, 505 U.S. at 879)), aff’d, 940

F.3d 318 (6th Cir. 2019), reh’g en banc granted, opinion vacated, 944 F.3d 630 (6th Cir. 2019).

        Defendants’ actions, unless enjoined, threaten to ban all abortions in Ohio starting at ten

weeks LMP and even earlier among patients for whom medication abortion is not appropriate. Cf.

Jackson Women’s Health, 945 F.3d at 271 (holding that challenged law was a previability ban on

abortion and not a regulation on abortion because it “peg[ged] the availability of abortions to a

specific gestational age that undisputedly prevents the abortions of some non-viable fetuses”). As

such, it is a ban on previability abortions, which contravenes decades of Supreme Court precedent,

including Roe.

        Because Defendants’ actions will operate as a previability abortion ban, this Court need

not look further; however, even if the Court were to apply the undue-burden test from Casey,

Plaintiffs would certainly succeed on the merits. “A finding of an undue burden is a shorthand for

the conclusion that a state regulation has the purpose or effect of placing a substantial obstacle in

the path of a woman seeking an abortion of a nonviable fetus.” Casey, 505 U.S. at 877. A restriction

that, “while furthering [a] valid state interest, has the effect of placing a substantial obstacle in the

path of a woman’s choice cannot be considered a permissible means of serving its legitimate ends.”

Whole Woman’s Health, 136 S. Ct. at 2309 (quoting Casey, 505 U.S. at 877). As the Supreme

Court has held, “Casey requires courts to consider the burdens a law imposes on abortion access

together with the benefits those laws confer.” Id. at 2298.




                                                   18
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 19 of 27 PAGEID #: 523




        Here, the burdens could not be greater. Applying the Director’s Order to ban surgical

abortion would ban abortion entirely for patients with pregnancies beyond ten weeks LMP and

those with earlier pregnancies for whom medication abortion is not appropriate. Thus, the

Director’s Order is not just a substantial obstacle to obtaining an abortion, it will operate as a

complete one. The Order could remain in effect for months, which would push many patients past

the legal limit for abortion in Ohio. Moreover, even if some patients affected by the Order are able

to obtain an abortion after it is lifted, they will still suffer increased risk to their health as a result

of the delay in access to care. Liner Decl. ¶ 43. Thus, the enforcement of the Director’s Order in a

way that bans surgical abortion undoubtedly harms individuals seeking abortion.31

        These exceedingly harmful burdens cannot be outweighed by either of the two interests the

State asserts here: preserving hospital capacity and PPE. Plaintiffs share those interests, but a ban

on surgical abortions does not serve either one. As to the first interest, legal abortion is safe, and

complications associated with abortion—including those requiring hospital care—are exceedingly

rare. Liner Decl. ¶ 22; see also Whole Woman’s Health, 136 S. Ct. at 2311–12, 2315. Nearly all

abortions in Ohio are provided in outpatient facilities, such as Plaintiffs’ ASFs, not hospitals.32

Thus, Plaintiffs’ provision of abortion would not deplete hospital capacity. As to preserving PPE,

as described above, see supra 8, surgical abortion uses minimal PPE and providers are already




        31
            Even before ten weeks, the burdens that the Director’s Order places on patients for whom
surgical abortion is medically indicated or the only appropriate option are severe. Cf. Planned
Parenthood Cincinnati Region v. Taft, 444 F.3d 502, 514 (6th Cir. 2006) (affirming preliminary
injunction against abortion restriction on medication abortion that contained no health exception
in light of evidence that medication abortion was relatively safer for some patients than surgical
abortion).
         32
             John Paulson & Donna L. Smith, ODH, Induced Abortions in Ohio 22 (2019)
https://tinyurl.com/ufxuqpw (82 of over 20,000 abortions were performed in a hospital).


                                                    19
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 20 of 27 PAGEID #: 524




taking all appropriate steps to conserve PPE whenever possible. As such, banning surgical abortion

does little to preserve PPE.

       Notably, Plaintiffs could make further progress in preserving PPE and reduce overall

contagion risks during the pandemic, but for the medically unnecessary abortion restrictions in

Ohio law that limit Plaintiffs’ ability to adapt to this crisis. For example, Ohio could eliminate its

requirements that patients make an extra in person visit to the health center and physicians

determine the presence fetal heart tone 24 hour prior to the abortion, or allow patients who can

safely utilize medication abortion through eleven weeks to do so. Such changes could reduce the

opportunity for the virus to spread and further minimize the need for PPE.

       Indeed, far from being necessary to address the COVID-19 crisis, applying the Order to

ban surgical abortion is unlikely to save any PPE and may well exacerbate the COVID-19 crisis.

Patients who are prevented from obtaining abortion care must still seek medical care to maintain

their health and well-being. Liner Decl. ¶ 37. Thus, pregnant patients will require care from

providers using PPE whether the pregnancy is terminated or not. Id.33 Moreover, given the

vagueness of “elective” and “nonessential” in this context, patients who are facing serious health

risks because of continued pregnancy may be delayed in accessing care because patients and

providers are uncertain as to whether these risks rise to the level of making the abortion “essential.”

See supra 2–3 & n.5 (reflecting Governor Dewine’s narrow interpretation of essential). Such

patients could ultimately require more invasive care (with attendant use of PPE) or even hospital-

based care. at ¶ 46. Finally, in the event that this crisis continues for months—as it is expected to

do—Defendants’ actions will result in people being forced to give birth against their will. This



       33
          Those patients who are able to obtain care out of state will face increased risk of exposure
to the virus because of this travel and providers treating those patients will still be using PPE in
any case.


                                                  20
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 21 of 27 PAGEID #: 525




will necessitate not just the use of PPE, but also the use of hospital beds, which are also in short

supply during this crisis. Id.

        The benefit of reducing the use of PPE in one segment of the healthcare system cannot

possibly outweigh the burdens here, where abortion care is time-sensitive, where delay increases

the risk to the patient’s health, and where barring abortion (but not any other essential surgery or

procedure) would have only a minimal negligible and temporary effect on the availability of PPE,

if any, and have no effect on the PPE in shortest supply (the N95 mask). Plaintiffs therefore have

established that they are likely to succeed on the merits of their claim that the Director’s Order, as

applied to ban surgical abortion, violates the substantive due process rights of their patients.

 II.    PLAINTIFFS’ PATIENTS WILL SUFFER IRREPARABLE HARM IF THE BAN
        IS ENFORCED.

        Plaintiffs’ patients will suffer serious and irreparable harm in the absence of a temporary

restraining order and preliminary injunction. Unless enjoined, Defendants’ actions will prevent

Ohioans from exercising their fundamental constitutional right to terminate a pregnancy. The Sixth

Circuit has long made clear that if “a constitutional right is being threatened or impaired, a finding

of irreparable injury is mandated.” Am. Civil Liberties Union of Ky. v. McCreary Cty., 354 F.3d

438, 455 (6th Cir. 2003) (emphasis added) (citing Elrod v. Burns, 427 U.S. 347, 373 (1976));

accord Mich. State A. Phillip Randolph Inst. v. Johnson, 833 F.3d 656, 669 (6th Cir. 2016)

(“[W]hen constitutional rights are threatened or impaired, irreparable injury is presumed.” (internal

citations omitted)); Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (same); see also

Taubman Co. v. Webfeats, 319 F.3d 770, 778 (6th Cir. 2003) (“[T]he loss of constitutional rights

for even a minimal amount of time constitutes irreparable harm.”). Because Defendants’ actions

with respect to the Director’s Order impair Plaintiffs’ patients’ rights guaranteed by the Fourteenth

Amendment to the United States Constitution, they necessarily inflict irreparable harm and should



                                                 21
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 22 of 27 PAGEID #: 526




be enjoined. See Preterm-Cleveland, 394 F. Supp. 3d at 803 (determining that Ohio’s six-week

abortion ban “would, per se, inflict irreparable harm” if enforced).

       Moreover, Plaintiffs’ patients will be prohibited from obtaining a desired abortion, which

can result in physical, emotional, and psychological harms, all of which are irreparable. Liner Decl.

¶ 42–46.34 As many medical professional organizations, including ACOG, have concluded,

abortion is “a time-sensitive service for which a delay of several weeks, or in some cases days,

may increase the risks [to patients] or potentially make it completely inaccessible.” 35 See Ohio

Rev. Code § 2919.201 (prohibiting abortions after twenty-two weeks LMP). Forcing patients to

forgo abortion care and remain pregnant against their will inflicts serious physical, emotional, and

psychological consequences that alone constitute irreparable harm. See e.g., Elrod, 427 U.S. at

373–74; Planned Parenthood of Ariz., Inc. v. Humble, 753 F.3d 905, 911 (9th Cir. 2014); Planned

Parenthood of Wis., Inc. v. Van Hollen, 738 F.3d 786, 796 (7th Cir. 2013). Likewise, a delay in

obtaining abortion care causes irreparable harm by “result[ing] in the progression of a pregnancy

to a stage at which an abortion would be less safe, and eventually illegal.” Planned Parenthood of

Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 832 (7th Cir. 2018) (quoting

Van Hollen, 738 F.3d at 796); see also, e.g., Planned Parenthood Sw. Ohio Region v. Hodges, 138

F. Supp. 3d 948, 960 (S.D. Ohio 2015) (finding irreparable harm where “patients could face a

delay” in obtaining abortion care); Doe v. Barron, 92 F. Supp. 2d 694, 696–97 (S.D. Ohio 1999)

(same). This “disruption or denial of . . . patients’ health care cannot be undone after a trial on the

merits.” Planned Parenthood of Kan. v. Andersen, 882 F.3d 1205, 1236 (10th Cir. 2018) (internal



       34
           See also ACOG et al., Joint Statement on Abortion Access During the COVID-19
Outbreak (Mar. 18, 2020), https://www.acog.org/news/news-releases/2020/03/joint-statement-on-
abortion-access-during-the-covid-19-outbreak. (the “consequences of being unable to obtain an
abortion profoundly impact a person’s life, health, and well-being”).
       35
          Id.


                                                  22
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 23 of 27 PAGEID #: 527




quotation marks omitted), cert. denied sub nom. Andersen v. Planned Parenthood of Kan. & Mid-

Mo., 139 S. Ct. 638 (Mem.) (2018).

       In sum, applying the Director’s Order to ban surgical abortion will cause irreparable injury

to Plaintiffs’ patients and should therefore be enjoined while this litigation proceeds.

III.   THE BALANCE OF HARMS AND PUBLIC INTEREST SUPPORT INJUNCTIVE
       RELIEF.

       Plaintiffs’ patients will suffer numerous irreparable harms without an injunction, and

Plaintiffs’ requested relief will simply preserve “the status quo that has been in place for more than

40 years since Roe was decided, and some 25 years since Casey followed.” Preterm-Cleveland,

394 F. Supp. 3d at 803. In addition, given the indeterminate length of the Director’s Order, some

of Plaintiffs’ patients will be forced to forgo an abortion entirely and carry an unwanted pregnancy

to term. As the Sixth Circuit has made clear, “[w]hen a constitutional violation is likely . . . the

public interest militates in favor of injunctive relief because it is always in the public interest to

prevent violation of a party’s constitutional rights.” Am. Civil Liberties Union Fund of Mich., 796

F.3d at 649 (alternations in original) (quoting Miller v. City of Cincinnati, 622 F.3d 524, 540 (6th

Cir. 2010)); accord Mich. State, 833 F.3d at 669 (same); Am. Freedom Def. Initiative v. Suburban

Mobility Auth. for Reg’l Transp., 698 F.3d 885, 896 (6th Cir. 2012) (“[T]he public interest is

promoted by the robust enforcement of constitutional rights . . . .”); G & V Lounge, Inc. v. Mich.

Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994) (same).

       Moreover, as set forth more fully above, the benefits of a negligible potential reduction in

the use of some PPE (and not the most limited PPE), if any, by abortion providers does not,

ultimately, result in any net saving of PPE and—more importantly—is outweighed by the harm of

eliminating abortion access. This is especially true here, where Defendants are attempting to ban

abortion in the midst of a pandemic that may increase the risks of continuing a pregnancy and thus



                                                 23
  Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 24 of 27 PAGEID #: 528




may ultimately further tax the already overburdened health care system. Particularly where, as

here, Plaintiffs are already taking steps—in line with those required of other medical professionals

who continue to provide essential health care and CDC guidance—to preserve PPE as much as

possible, see supra 8, injunctive relief is supported by the balance of harms and the public interest.

IV.    A BOND IS NOT NECESSARY IN THIS CASE.

       This Court should waive the Federal Rule of Civil Procedure 65(c) bond requirement. The

Sixth Circuit has long held “that the district court possesses discretion over whether to require the

posting of security.” Appalachian Reg’l Healthcare, Inc. v. Coventry Health & Life Insurance Co.,

714 F.3d 424, 431 (6th Cir. 2013) (emphasis omitted) (quoting Molton Co. v. Eagle-Picher Indus.,

55 F.3d 1171, 1176 (6th Cir. 1995)); see also Molton Co., 55 F.3d at 1176 (affirming district court

decision to require no bond because of “the strength of [the plaintiff’s] case and the strong public

interest involved”); Preterm-Cleveland, 394 F. Supp. 3d at 804 (waiving bond). This Court should

use its discretion to waive the bond requirement here, where the relief sought will result in no

monetary loss to Defendants.

                                          CONCLUSION

       For these reasons, this Court should grant Plaintiffs’ motion for a temporary restraining

order and/or preliminary injunction to enjoin Defendants from applying the Director’s Order to

prohibit surgical abortions.


       Dated: March 30, 2020


                                                   Respectfully Submitted,

                                                   /s/ B. Jessie Hill
                                                   B. Jessie Hill #0074770
                                                   Trial Attorney for Plaintiffs
                                                   Cooperating Counsel for the American Civil


                                                 24
Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 25 of 27 PAGEID #: 529




                                       Liberties Union of Ohio Foundation
                                       American Civil Liberties Union of Ohio
                                       4506 Chester Ave.
                                       Cleveland, OH 44103
                                       (216) 368-0553
                                       (216) 368-2086 (fax)
                                       bjh11@cwru.edu
                                       Counsel for Plaintiff Preterm-Cleveland and
                                       Northeast Ohio Women’s Center

                                       Elizabeth Watson*
                                       Rachel Reeves*
                                       Brigitte Amiri*
                                       American Civil Liberties Union Foundation
                                       125 Broad Street, 18th Floor
                                       New York, NY 10004
                                       (212) 549-2633
                                       (212) 549-2650 (fax)
                                       ewatson@aclu.org
                                       rreeves@aclu.org
                                       bamiri@aclu.org
                                       Counsel for Plaintiff Preterm-Cleveland and
                                       Northeast Ohio Women’s Center

                                       Carrie Y. Flaxman**
                                       Richard Muniz*
                                       Planned Parenthood Federation of America
                                       1110 Vermont Ave NW, Suite 300
                                       Washington, DC 20005
                                       (202) 973-4800
                                       (202) 296-3480 (fax)
                                       carrie.flaxman@ppfa.org
                                       richard.muniz@ppfa.org
                                       Counsel for Plaintiffs Planned Parenthood
                                       Southwest Ohio Region, Planned Parenthood
                                       of Greater Ohio, and Sharon Liner, M.D.

                                       Hana Bajramovic**
                                       Planned Parenthood Federation of America
                                       123 William Street, Floor 9



                                     25
Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 26 of 27 PAGEID #: 530




                                       New York, NY 10038
                                       (212) 541-7800
                                       (212) 247-6811 (fax)
                                       hana.bajramovic@ppfa.org
                                       Counsel for Plaintiffs Planned Parenthood
                                       Southwest Ohio Region, Planned Parenthood
                                       of Greater Ohio, and Sharon Liner, M.D

                                       Jennifer L. Branch # 0038893
                                       Alphonse A. Gerhardstein # 0032053
                                       Gerhardstein & Branch Co. LPA
                                       441 Vine Street, Suite 3400
                                       Cincinnati, OH 45202
                                       (513) 621-9100
                                       (513) 345-5543 (fax)
                                       jbranch@gbfirm.com
                                       agerhardstein@gbfirm.com
                                       Counsel for Plaintiffs Planned Parenthood
                                       Southwest Ohio Region, Planned
                                       Parenthood of Greater Ohio, Sharon Liner,
                                       M.D., Women’s Med Group Professional
                                       Corporation and Capital Care Network of
                                       Toledo

                                       Freda J. Levenson #0045916
                                       American Civil Liberties Union of Ohio
                                       Foundation
                                       4506 Chester Avenue
                                       Cleveland, OH 44103
                                       (614) 586-1972 x 125
                                       (216) 472-2210 (fax)
                                       flevenson@acluohio.org
                                       Counsel for Plaintiff Preterm-Cleveland and
                                       Northeast Ohio Women’s Center

                                       * Admitted pro hac vice
                                       ** Pro hac vice forthcoming




                                     26
 Case: 1:19-cv-00360-MRB Doc #: 40 Filed: 03/30/20 Page: 27 of 27 PAGEID #: 531




                   Certificate of Compliance with SDOH Local Rule 65.1

       Trial Attorney for Plaintiffs has served Counsel for Defendants with a copy of the Motion

to Supplement the Complaint, Proposed Supplemental Complaint, Motion for Preliminary

Injunction and/or Temporary Restraining Order, along with the attached Declarations via email

of this Motion and that service has been accomplished.




                                              27
